Citation Nr: 0118774	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-20 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Charleston, South Carolina



THE ISSUE

Entitlement to payment or reimbursement by VA of unauthorized 
medical expenses for treatment rendered November 17, 1998 at 
a private medical facility.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the 
Charleston, South Carolina, VA Medical Center, which denied 
payment or reimbursement by VA for claimed unauthorized 
medical expenses incurred November 17, 1998 at a private 
medical facility.  The Charleston RO has jurisdiction of the 
claims folder.


REMAND

With respect to the appellate issue, in a June 2000 written 
statement (on VA Form 9), appellant checked off a box 
indicating that he wanted a personal hearing "at a local VA 
office before the BVA" (i.e., a "Travel Board hearing").  
In October 2000, said VA Medical Center certified the appeal 
to the Board.  Since "Travel Board hearings" are scheduled 
by the appropriate VA Regional Office (See 38 C.F.R. 
§ 20.704(a) (2000)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


